 In the Matter ofJACOBY-BENDER,INC.,EMPLOYERandWATCH &JEWELRY WORKERS UNION, LOCAL147,CIO,PETITIONERCase No. 2-R-7141.Decided June 20, 19.,7Mr. Herbert S. Greenberg,of New York City, for theEmployer.Messrs.Morris BorodkinandCaesarA. Massa,of New York City,for the Petitioner.MissMuriel J. Levor,of counsel to the Board..DECISIONANDDIRECTION OF ELECTIONUpon an amended petition 1 duly filed, hearing in this case was heldat New York City, on November 14, 1946, before George Turitz, hear-ing officer.The Bearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard slakes the following :FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERJacoby-Bender, Inc., a New York corporation, having its principaloffice and place of business in New York City, is engaged in the manu-facture, sale, and distribution of metal wrist watch bracelets at NewYork City.During the year ending October 19, 1946, the Employerpurchased raw materials, consisting principally of gold-filled flat stockand wire, valued in excess of $1,000,000, of which approximately 66percent was shipped from points outside the State of New York.Dur-ing the same period the Employer's sales of its finished products ex-ceeded $1,000,000 in value, of which approximately 66 percent wasshipped to points outside the State of New York.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.1The petition and other formal papers were amended at the hearing to disclose theaffiliation of the Petitioner.74 N. L. R. B., No. 55.337 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Jewelry andNoveltyWorkers International Union, which is affiliated with theCongress of Industrial Organizations, claiming to represent employeesof the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner contends that all employees in the polishing depart-ment at the Employer's New York City plant, excluding clerks, fore-men, and assistant foremen, constitute an appropriate bargaining unit.The Employer opposes a unit so constituted. It contends that all theEmployer's production and maintenance employees, excluding, how-ever, office and supervisory employees, comprise an appropriate unitor, in the alternative, this unit with the additional exclusion of thetoolroom employees.The Employer's plant consists of 2 floors of a building divided intovarious departments, each of which is physically separated from theother by partitions.Each department is headed by a. foreman havingthe power to discharge.Hiring is done by the personnel office.Thepolishing department includes about 35 employees engaged in polish-ing, spraying, degreasing, and satining operations under a departmentforeman.It usually takes at least 3 to 6 months to train employeesin the required skills, and numerous "juniors" or "beginners" are em-ployed in this work.Working hours and vacation privileges are uni-form throughout the factory, and general working conditions aresimilar.An incentive system, however, operating in other factory de-partments, does not obtain in the toolroom and the polishing and plat-ing departments, making wages relatively lower.Although there isa limited amount of temporary interchange of employees between thepolishing and other production departments to equalize work loads,permanent transfers are rare.There has been no general collective bargaining history amongproduction employees of this plant.The toolroom employees, how-ever, for the last 10 years have been represented by the Petitioner JACOBY-BENDER, INC.339herein, and contracts have been executed for them as a group.Al-though the Petitioner has made efforts to organize all factory employeeson a plant-wide basis, employees outside the toolroom and polishingdepartment have shown no interest in organization.In view of the foregoing facts, the present extent of organization,2and more particularly the departmental bargaining already establishedfor toolroom employees at the plant, we are of the opinion that employees of the polishing department at this time may constitute anappropriate unit.3The dissenting opinion suggests that the unit pro-posed by the Employer, and not established by the Board at this time,is the "obviously appropriate" one.We agree that itmightwell beappropriate, ultimately on other facts.But we do not accept his viewthat it is theonlypossible appropriate unit, or that the existence of onealternative automatically excludes all others.Three clerks, located in the polishing department, are under thesupervision of the purchasing agent and time-study man, who works inthe office and keeps the factory cost records.The Petitioner wouldexclude these clerks from the departmental unit.The Employer makesno contention that they should be included.Since the clerks workunder different departmental supervision we shall exclude them.We find that all employees in the polishing department at the Em-ployer's New York City plant, including juniors, beginners, polishers,degreasers, sprayers, rackers, and satiners, but excluding clerks, fore-men, and assistant foremen, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Jacoby-Bender, Inc., New YorkCity, an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction, un-der the direction and supervision of the Regional Director for theSecond Region, acting in this matter as agent for the National LaborRelations Board, and subject to Sections 203.55 and 203.56, of National2 InMatter of Garden State HosieryCo , 74 N. L R. B. 318, issued this day, the Boardre-examined and a majority reaffirmed the Board's long standing practice of determiningthe appropriateness of a bargaining unit in the light of the extent of organization, whereother relevant factors and safeguards, which we find in the record before us, are alsopresent.Cf.Matter of Hudson Hosiery Company, 74 N.L. R B. 250, also issued this day.iMatter of William R. Warner & Co., Inc.,65 N. L. It. B. 1350;Matter of Forest CityKnitting Company,69 N. L. It. B. 89. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDLabor Relations Board Rules and Regulations-Series 4, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election,to deter-mine whether or not they desire to be representedby Watch &JewelryWorkers Union,Local 147,CIO, for the purposes of collectivebargaining.MR. JAMES J. REYNOLDS, JR., dissenting :The record indicates that the duties performed by the employees inthe polishing department are not such as to justify the conclusion thatthey constitute a true craft group.Further, the unit finding of mycolleagues is based upon the fact that the Petitioner has been unsuccess-ful in soliciting membership from a majority of the employees in theobviously appropriate unit proposed by the Employer.Accordingly,for the reasons stated in my dissenting opinion inMatter of GardenBtate Hosiery Co.,4 Iwould dismiss the petition herein.It seems to me that the so-called "extent-of-organization" doctrinecited by the majority is particularly objectionable in this case.The11 production and maintenance departments in the Employer's plantare manned by only approximately 2.50 rank and file workers, all ofwhom, with the possible exception of the toolroom employees, areunskilled manual workers.The majority's decision herein indicatesthat the Board approves the organization of this small plant depart-ment by department, with the possible result that 11 separate unitsrepresented by different and competing unions may eventually beestablished.In my opinion a, policy conducive to any such eventualityis utterly incompatible with the fundamental objectives of the Actseeking to establish harmonious labor relations.The similarity of theskills and working conditions of all of the Employer's rank and fileunskilled workers make highly impractical their segregation into thesmall units contemplated by my colleagues.174 N. L R B 318,issued this day.